DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application filed on July 16, 2020, title: “Event-Driven Natural Catastrophe Modeling And Model Refinement For Insurance And Risk Management”.

Status of the Claims
Claims 1-6 are pending in this application and have been examined.

Priority
This application is a CIP of and claims the benefits of previous various patent applications.  For the purpose of examination, the 10/28/2015 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.  A copy of the PTOL-1449 form with the examiner’s initials is included in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,853,883.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application recites substantially the same limitations as the claims of the Patent with minor variations that would have been obvious to one of ordinary skills in the art.  In addition, both the application and patent are commonly owned.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-3 recite a system for real-time event based modeling and continuous model refinement of natural-catastrophe related risk for underwriting and risk management comprising various computer components.  Claims 4-6 recite a method for real-time event based modeling and continuous model refinement of natural-catastrophe related risk for underwriting and risk management comprising various computer components.  Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Claim 4 recites a method for real-time event based modeling and continuous model refinement of natural- catastrophe related risk for underwriting and risk management, comprising the steps of: 
receiving event data related to an insured asset, the insured asset comprising a characteristic; 
retrieving an insurance policy which provides insurance coverage for the insured asset, the insurance policy comprising a contract term; 
retrieving an insurance risk model comprising a model of insurance risk related to a natural catastrophe event; 
running a plurality of analyses of the projected cost of insuring the asset under the insurance policy based on the event data, each analysis comprising an iteration of the insurance risk model over at least one change to each of the following:
the characteristic of the insured asset; and 
the contract term of the insurance policy; 
determining a probable cost insuring the insured asset under the insurance policy based on the event data if no changes are made to the characteristic or the contract term; 
determining a reduced cost of insuring the insured asset under the insurance policy based on either a change to the characteristic or a change to the contract term; and 
recommending either a change to the characteristic or a change to the contract term based on the determined reduced cost.
The claim is drawn to event-based modeling and model refinement for natural catastrophe related risks in order to determine a probable cost based on the event data if no changes are made to the characteristic or the contract term and a reduced cost based on either a change to the characteristic or the contract term, which is a process, under its broadest reasonable interpretation, covers a mathematical calculation and a fundamental economic practice but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation and fundamental economic practice but for the recitation of a generic 
The claims (1 and 4) recite a process of using an insurance system comprising a computing device, a data manager comprising a first programming instructions, and a dynamic modeler comprising a second programming instructions to perform the receiving data, retrieving data, retrieving data, and analyzing data to determine the probable cost and reduced cost in order to recommend a change to the characteristic or to the contract term based on the determined reduced cost.
The process being performed on the computer system along with a computing device and dynamic modeler limits the idea to a particular technical environment.  The claimed process, such as receiving data, retrieving data, retrieving more data, and analyzing data in order to determine the probable cost and reduced cost, narrow the abstract idea to a particular type of relationship, but they do not change the analysis because it is merely a process (a series of steps) to govern how the method is performed.  The claims merely implementing the abstract idea in a particular technological environment.  The mere nominal recitation of computer components do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims recite an abstract idea (Step 2 Prong 1-Yes).
Step 2A Prong 2:
The claims include the additional elements, such as an insurance system comprising a computing device, a data manager comprising a first programming instructions, and a dynamic modeler comprising a second programming instructions to perform the receiving, retrieving, retrieving, analyzing, determining, and recommending 
The limitations are merely instructions to implement the abstract idea on an insurance system over a network and require no more than a general computer to perform the generic computer functions such as receiving event data (transmitting or receiving data), retrieving insurance policy data (transmitting or receiving data), retrieving an insurance risk model (transmitting or receiving data), running the analyses (processing data), determining the probable cost (processing data), determining the reduced cost (processing data), and recommending for changes (transmitting data over a network).  Accordingly, the claims do not include additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of using an insurance system to perform the receiving data, retrieving data, retrieving data, and analyzing data to determine the probable cost and reduced cost in order to recommend a change to the characteristic or to the contract term based on the determined reduced cost.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims:
these claims individually or in combination with others do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea). 

Claims 3, 6 – include more details about the analyses of the projected cost comprising analysis of the characteristics of the asset or of contract terms of the insurance policy (these claims individually or in combination with others do not integrate the abstract idea into a practical application or add an inventive concept to the abstract idea). 
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found in the claims.
The focus of the claims is on utilizing an insurance system to receive data, retrieve data, retrieve more data, and analyzing the data to determine the probable cost and reduced cost in order to recommend a change to the characteristic or contract term.  The claims are not directed to a new type of a processor, a memory, or a data manager, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitation “characteristic” is unclear and indefinite because a person of ordinary skill in the art would be uncertain what characteristics are.  The dependent claims do not cure the deficiency either.  The metes and bounds of the claims cannot be understood because of the lack of definiteness in the claims.  
Claims 1 and 4 recite the limitation “running a plurality of analyses of the projected cost of insuring the asset …” is unclear and indefinite because there is no previous step(s) when the projected cost is created or determined.  The dependent claims do not cure the deficiency either.  The metes and bounds of the claims cannot be understood because of the lack of definiteness in the claims.
Claims 1 and 4 recites the limitation “the projected cost".  There is insufficient antecedent basis for this limitation in the claims.
Claims 2 and 5 recites the limitation “the uncertainty".  There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is requested.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.   The prior arts are cited in the PTO-892 form.

Claims 1-6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697